FILED
                                                         SEPTEMBER 29, 2016
                                                        In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In re the Termination of the Parental          )          No. 33894-1-111
Rights to                                      )          (consolidated with
                                               )          No. 33895-9-111)
M.J. and M.J.                                  )
                                               )          UNPUBLISHED OPINION
                                               )
                                               )

       LAWRENCE-BERREY, J. -In A.E.'s first appeal to this court, she argued the trial

court erred when it terminated her parental rights. In In re Termination ofMJ. and MJ.,

187 Wash. App. 399, 348 P.3d 1265 (2015), we rejected some of her arguments, but

remanded for additional findings. Specifically, we directed the trial court to consider the

"meaningful role" incarcerated parent factor ofRCW 13.34.180(1)(f), and to then

determine whether A.E. was fit or unfit to parent her two youngest children.

       In this, A.E.' s second appeal, she argues the trial court erred by not properly

considering the "meaningful role" incarcerated parent factor. She also argues insufficient

evidence supports the trial court's finding that she is currently unfit to parent her children.

In affirming, we determine that the trial court's findings are sufficient.
No. 33894-1-111; 33895-9-111
In re Parental Rights to MJ. & MJ.


                                          FACTS

       We previously set forth the basic facts of this case in our prior decision. We

therefore discuss those facts here only in a general fashion.

       A.E. is the mother ofM.J. and M.J. The children were two years old (the boy) and

one year old (the girl) at the time the Department of Social and Health Services (DSHS)

commenced the dependency that was the forerunner to this termination action. DSHS

commenced the dependency action soon after A.E.'s arrest for murdering a young

woman. A.E. pleaded guilty to second degree murder, and her earliest release date is

December 2020.

       Both children had significant problems that preexisted the dependency action. The

boy had severe emotional problems, and he manifested his problems with tantrums and

aggressive actions. The girl suffered from developmental delays. Because of the

children's significant emotional and developmental problems, maternal relatives were

unable or unwilling to provide care for the children, and the children Went through a

series of foster care placements.

       Because the older boy's emotional issues were especially severe, he was evaluated

by a specialist. The specialist determined the boy suffered attachment issues due to being

moved frequently from caregiver to caregiver. DSHS concluded it was in the children's


                                             2
 No. 33894-1-III; 33895-9-III
 In re Parental Rights to MJ & MJ


 best interests to find permanent placement as soon as possible, and that maintaining a

 relationship with A.E. would exacerbate the children's emotional problems. Also, visits

 to see the mother in prison were not advised because of the children's ages, the length of

 the drive, and the need for overnight accommodations. The specialist believed that any

 more than two visits per year would be bad for the children.

        Despite these limitations in seeing her children, A.E. diligently communicated with

 her children by sending them letters, pictures, and Christmas gifts. A.E. has done what

 she could, post-incarceration, to have a relationship with her children.

        In its original termination decision, the trial court expressed concern over how

 long reunification would take, given A.E.' s lengthy prison term and need for services

 even after she completes her term. The trial court also expressed doubt whether A.E.

 could develop a meaningful relationship with the children, given the children's severe

 emotional and developmental problems. The trial court concluded that termination of the

 parental relationship was appropriate so as to find a permanent placement for the children.

        A.E. timely appealed. We rejected some of A.E. 's arguments, but agreed with

 others. Specifically, we remanded for the trial court to consider the 2013 amendments to

 RCW 13.34.I80(1)(f). The amendments require the trial court to consider whether an

· incarcerated parent plays a "meaningful role" in a child's life based on the factors listed



                                               3
No. 33894-1-III; 33895-9-III
In re Parental Rights to MJ & MJ


in RCW 13.34.145(5)(b)(i)-(vi). MJ, 187 Wash. App. at 408. We directed the trial court

to make "some record" of its consideration of A.E.' s meaningful role in the children's

lives. Id. at 411. In the unpublished portion of the opinion, we directed the trial court to

make a new fitness or unfitness ruling once it completed its reconsideration of the

"meaningful role" factor. We gave the trial court discretion to base its decision on

existing evidence or to take additional evidence.

       On remand, the trial court received additional evidence from A.E. and from the

court-appointed special advocate (CASA). A.E. provided two declarations, and the

CASA attached a neuropsychological evaluation of the boy. The trial court then issued

supplemental findings:

      [A]lthough the mother has attempted to maintain a significant relationship
      with her children, it is not in the children's best interests to continue the
      relationship. The record at the termination trial was clear: the children have
      no knowledge or recollection of their mother, they both suffer from a host
      of developmental delays and disabilities that make maintaining any
      significant relationship with her impossible, and the children cannot be
      safely transported to visit her in order to develop or maintain any
      relationship with her in any meaningful way.
               In addition, the mother's lengthy incarceration time, coupled with the
      children's young ages at placement[,] means there was no meaningful
      relationship, from the child's [sic] point of view, to be maintained.
               The court also finds, based on the court's review of the record at
      trial, that the referrals prior to the mother's arrest on Murder [sic] charges
      reflected a dysfunctional family home, marked by domestic violence, drug
      abuse, violence to the children and general neglect. Coupled with the
      serious and extreme special behavioral and developmental needs of the

                                             4
No. 33894-1-III; 33895-9-III
In re Parental Rights to MJ & MJ


       children, it is unlikely that, even if the mother were released to the
       community, she would be fit and able to parent her children in the near
       future. The court finds her currently unfit and unavailable to parent as a
       result. It is not in the children's best interests to maintain the parent-child
       relationship, and continuing the relationship, despite the mother's efforts,
       delays early permanency for them.

Clerk's Papers (CP) at 521-22. In its oral ruling, the trial court noted that it had

considered the factors in RCW 13.34.145(5)(b)(i)-(vi). Based on the findings that there

was no meaningful relationship from the children's point of view, and that A.E. is

currently unfit and unavailable to parent, the trial court again terminated A.E.'s parental

rights to the children. A.E. timely appeals.

                                         ANALYSIS

       A.     INCARCERATED PARENT FACTOR: MEANINGFUL ROLE


       Parental rights may not be terminated unless DSHS proves the six elements set

forth in RCW 13.34.180(1) by clear, cogent, and convincing evidence. RCW

13.34.190(l)(a)(i); In re Welfare ofA.B., 168 Wash. 2d 908, 911-12, 232 PJd 1104 (2010).

Due to the limited nature of the prior remand, this appeal focuses narrowly on a portion of

the sixth element, the "meaningful role" factor contained within RCW 13.34.180(l)(f).

       RCW 13.34.180(l)(f) requires DSHS to prove the following factor by clear,

cogent, and convincing evidence:




                                               5
No. 33894-1-III; 33895-9-III
In re Parental Rights to MJ & MJ


       That continuation of the parent and child relationship clearly diminishes the
       child's prospects for early integration into a stable and permanent home. If
       the parent is incarcerated, the court shall consider whether a parent
       maintains a meaningful role in his or her child's life based on factors
       identified in RCW 13.34.145(5)(b)l 11 ••••

(Emphasis added.)

       A.E. first argues the trial court did not properly decide how her efforts at

maintaining a meaningful role in her children's lives, despite her incarceration, affected

the children's prospects for early integration into a stable and permanent home. We


       1
           RCW 13.34.145(5)(b) defines a parent's "meaningful role" in terms of six
factors:
               (i) The parent's expressions or acts of manifesting concern for the
       child, such as letters, telephone calls, visits, and other forms of
       communication with the child;
               (ii) The parent's efforts to communicate and work with the
       department or supervising agency or other individuals for the purpose of
       complying with the service plan and repairing, maintaining, or building the
       parent-child relationship;
               (iii) A positive response by the parent to the reasonable efforts of
       the department or the supervising agency;
               (iv) Information provided by individuals or agencies in a reasonable
       position to assist the court in making this assessment, including but not
       limited to the parent's attorney, correctional and mental health personnel, or
       other individuals providing services to the parent;
               (v) Limitations in the parent's access to family support programs,
       therapeutic services, and visiting opportunities, restrictions to telephone and
       mail services, inability to participate in foster care planning meetings, and
       difficulty accessing lawyers and participating meaningfully in court
       proceedings; and
               (vi) Whether the continued involvement of the parent in the child's

                                              6
No. 33894-1-111; 33895-9-111
In re Parental Rights to MJ & MJ


disagree.

       The trial court's supplemental findings note that A.E. never had a meaningful role

in her youngest children's lives. The trial court also found that A.E. never could have a

meaningful role in their lives because of the visitation restrictions made necessary by the

children's emotional and developmental issues. Because A.E. had no meaningful role,

nor could her efforts change this fact, the court found that continuation of A.E.' s parental

relationship was futile and delayed early permanency for her children.

       A.E. also argues the trial court erred in considering the best interests of the

children rather than her own efforts to remain involved in their lives. She appears to be

arguing that her efforts and interests should supersede the best interests of her children. If

this is her argument, it is refuted by RCW I3.34.145(5)(b)(vi), which allows the trial

court to consider "[w ]hether the continued involvement of the parent in the child's life is

in the child's best interest."

       A.E. also argues the trial court erred because it failed to consider all six

factors in RCW 13.34.I45(5)(b). But the language of that section refutes her argument.

RCW I3.34.145(5)(b) provides, "The court's assessment of whether a parent who is

incarcerated maintains a meaningful role in the child's life may include consideration of



       life is in the child's best interest.

                                               7
No. 33894-1-III; 33895-9-III
In re Parental Rights to MJ. & MJ.


the following [six factors]." (Emphasis added.) Further, it is apparent from the record

that the trial court considered four of the six factors. The court considered the first factor

when it considered A.E's efforts to be involved with her children's lives. The court

considered the fourth factor when it considered the information provided by therapists,

DSHS specialists, a CASA, A.E., and A.E.'s family. The court considered the fifth factor

when it considered the limitations in the support programs and treatment services

available to A.E. while she is incarcerated. The court considered the sixth factor when it

considered if it was in the children's best interests for A.E. to remain involved in their

lives.

         This court instructed the trial court to make "some record" of its consideration of

the factors in RCW 13.34.145(5)(b). MJ., 187 Wash. App. at 411. The trial court has

clearly done this.

         B.     PARENTAL UNFITNESS


         Parents have a constitutional due process of law right not to have their

relationships with their natural children terminated in the absence of an express or

implied finding that they, at the time of trial, are currently unfit to parent their children.

A.B., 168 Wash. 2d at 918-20 (citing Santosky v. Kramer, 455 U.S. 745, 760, 102 S. Ct.
1388, 71 L. Ed. 2d 599 (1982)). To meet its burden, DSHS is required to prove by clear,


                                               8
No. 33894-1-III; 33895-9-III
In re Parental Rights to MJ. & MJ.


cogent, and convincing evidence that the parent's parenting deficiencies prevent the

parent from providing the children with basic nurture, health, or safety. In re Welfare of

A.B., 181 Wash. App. 45, 61,323 P.3d 1062 (2014).

       Previously, the trial court found that A.E. is a binge drinker, and her use of alcohol

was a major contributing factor to her crime of second degree murder. The trial court

further found that A.E. cannot begin treatment for alcoholism until she is released from

custody, which is December 2020 at the earliest. Nor can she participate in attachment

therapy with the older boy to help him develop a secure attachment with her until after her

release. Nor can she have a psychological evaluation until after her release. Moreover,

the trial court found that A.E. will need an anger management or risk of violence

assessment, and this, too, cannot be done until after her release. To her credit, A.E. has

taken advantage of a number of services offered to her while incarcerated. But she will

not be able to enroll in and complete the necessary programs until years after her release

from prison.

       Although the trial court did not explicitly find that A.E. 's parental deficiencies

prevent her from providing for her children's basic nurture, health, and safety, the trial

court's supplemental findings allow us to confidently imply this:




                                              9
No. 33894-1-III; 33895-9-III
In re Parental Rights to MJ. & MJ.


       The court also finds, based on the court's review of the record at trial, that
       the referrals prior to the mother's arrest on Murder [sic] charges reflected a
       dysfunctional family home, marked by domestic violence, drug abuse,
       violence to the children and general neglect. Coupled with the serious and
       extreme special behavioral and developmental needs of the children, it is
       unlikely that, even if the mother were released to the community, she would
       be fit and able to parent her children in the near future. The court finds her
       currently unfit and unavailable to parent as a result.

CP at 522. The living conditions described in these findings are seriously detrimental.

For a parent to expose her children to such dangers is a failure to provide for their basic

nurture, health, and safety. And the fact that these problems have not been remedied by

enrollment and completion in the necessary programs permits the trial court to infer

current parental unfitness.

       Although A.E. blames these problems on her ex-boyfriend and argues that many of

the alleged problems were determined by DSHS to be unfounded, the trial court had

substantial evidence upon which to find DSHS proved current parental unfitness by clear,

cogent, and convincing evidence. We will not disturb its supported finding on appeal. In

re Welfare of L.N.B.-L, 157 Wn. App. 215,243,237 P.3d 944 (2010).




                                             10
No. 33894-1-III; 33895-9-III
In re Parental Rights to MJ & MJ


       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




                                                                              j
WE CONCUR:




Fearing, C.J.                             Siddoway, J.




                                            11